 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllstate Insurance Company and Allstate Agents As-sociation. Case 29-CA-5135September 20, 1979SUPPLEMENTAL DECISION AND ORDERBy CIIAIRMAN FANNING AND MEMBERS JENKINSANI) MURPHYOn January 11. 1978, the National Labor' Rela-tions Board issued its Decision and Order in theabove-entitled proceeding, finding that Respondentviolated Section 8(a)(5) and (1) of the Act by refusingto bargain with the Union as the exclusive bargainingrepresentative of its employees in an appropriate unitof insurance salesmen during the pendency of Re-spondent's request for review of the Regional Direc-tor's Report on Objections and Certification of Rep-resentative in Case 29-RC 3112.2 The Boardtherefore ordered Respondent to cease and desistfrom such unlawful conduct and, upon request, tobargain collectively with the Union with respect torates of pay, wages, hours, and other terms and con-ditions of employment of unit employees, and, if anunderstanding is reached, to embody such under-standing in a signed agreement.On December 8, 1978, the United States Court ofAppeals for the Seventh Circuit3found that theBoard's Order is entitled to enforcement. Specifically,the court found that, even though Respondent begannegotiations with the Union after review had beendenied by the Board, the Board's Order was properand entitled to enforcement. The court rejected Re-spondent's contention that the case is rendered mootbecause the Union is now defunct, in view of Respon-dent's past violation and the right of the Board toenjoin future similar misconduct. Finally, the court,rather than amending the Board's Order to deletespecific reference to the defunct Union, remanded theproceeding to the Board for the limited purpose ofinquiring into the facts concerning the present statusof the Union and the possible need to modify therelief provisions of the Board's Order.On January 25, 1979, all parties were requested tofile with the Board statements of position in light ofthe court's remand. Thereafter, the General Counsel,the Union, and Respondent each filed a statement ofposition.Pursuant to Section 3(b) of the National Labor Re-lations Act, as amended, the National Labor Rela-i 234 NLRB 193 (1978).2 Case 29 RC 3112 is not reported in printed volumes of the Board's De-cislons.3 85 LC I 1 ,200.tions Board has delegated its authority in this pro-ceeding to a three-member panel.The Board has duly considered the statements ofposition of the General Counsel, the Union, and Re-spondent4and has decided to amend its bargainingOrder pursuant to the court's recommendation on re-mand, by deleting the name of the Union and requir-ing instead that Respondent bargain with any dulycertified representative of its employees in the desig-nated appropriate unit. In addition, we shall revokethe Union's certification in view of the consensus ofthe parties that the Charging Union has disbanded.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts its original Order, reported at 234NLRB 193 (1978), as modified below:1. Substitute the following for paragraph l(a) ofthe Board's original Order:"(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with any duly certified repre-sentative of its employees in the following appropri-ate unit:"All insurance salesmen, including retail agents,accounts agents, senior account agents, generalagents, account executives, agent-trainees, directagents, and assistant district sales managers atHuntington Station, New York, excluding allother employees, supervisors, and guards, as de-fined in the Act."2. Substitute the following for paragraph 2(a):"(a) Upon request, bargain with any duly certifiedrepresentative of all employees in the aforesaid ap-propriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch undestanding in a signed agreement."3. Add the following paragraph to the Board'soriginal Order:"Il1 IS FURIHER ORl)EREl) that the certification is-sued in Case 29-RC-3112 on July 14, 1976, certifyingthe Allstate Agents Association as the collective-bar-gaining representative of employees in a unit of allinsurance salesmen including retail agents, accounts'On February 6. 1979. the Charging Party by its attorney advised theBoard by letter that it had disbanded and had no interest in proceedingfurther. By February 7 letter. Respondent. in effect, confirmed that theCharging Union had disbanded and urged the Board that there was no needto post notices noting that it had bargained to impasse as of December 1.1977. By letter of February 9. counsel for the General Counsel noted that theass oiation (the charging union was nt now in existence) urged n furtherorder by the Board. hut suggested that, in that event. the certification herevoked.245 NLRB No. 1576 ALLSTATE INSURANCE COMPANYagents, senior account agents, general agents, accountexecutives, agent-trainees, direct agents, and assistantdistrict sales managers, excluding all other employees,supervisors, and guards, as defined in the Act, at theRespondent's location at Huntington Station, NewYork, be, and it hereby is, revoked."4. Substitute the attached notice for that originallyordered to be posted.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with anyduly certified representative of the employees inthe bargaining unit described below in the fu-ture.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with any dulycertified representative of all employees in thebargaining unit described below, with respect torates of pay, wages, hours, and other terms andconditions of employment, and, if an under-standing is reached embody such understandingin a signed agreement. The bargaining unit is:All insurance salesmen, including retailagents, accounts agents senior account agents.general agents. account executives. agent-trainees, direct agents, and assistant districtsales managers at Huntington Station. NewYork, excluding all other employees, supervi-sors. and guards, as defined in the Act.ALLSTATE INSURANCE COMPANY77